DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 11-15 in the reply filed on 3/23/2022 is acknowledged.  The traversal is on the ground(s) that with group II, claims 11-15 elected, there is no burden to examine the groups together.  Upon reconsideration, this is found persuasive because while the polymer of group I is distinct from the pattern forming method, the methods requires the polymer of claim 1, and therefore the restriction requirement is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al (2015/0166821).
Yi et al disclose a composition for promoting self-assembly and patterning method, wherein the composition comprises a block copolymer. The block copolymer for use in the method comprises a styrene unit and vinylpyridine wherein R4 and R5 of formula (A) are joined to form a ring and the end group is of the instant formula (1) ([0035]; claims 5, 9). Furthermore, the pinning layer on which the block copolymer for self-assembly is deposited may comprises similar polymers and units, and may have an amine end group ([0028], [0029]). Additional suitable monomers include methyl methacrylate as required by the instant claim 10. The reference polymer comprises units as preferred by the instant specification, thus the polymers comprise units having different polarities as required by claim 5, and would be expected to inherently possess and meet the property limitations of claim 8 absent evidence to the contrary. Therefore, the pinning layer (instant claims 11 and 12) may comprise an amine end group or an amino group in the main chain as required by claims 1, 3-5, 9, 10, and 13. 

Claim 2 is a product-by-process claim, and the process is not given patentable weight as the claim is drawn to a product. The product of the reference meets the limitations of the instant claims, therefore claim 2 is also taught by the reference. 

2113    Product-by-Process Claims [R-10.2019]
I.    PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)

The method includes applying the pinning layer to a substrate, coating a block copolymer over the pinning layer (optionally patterning to form recesses and applying a second layer of pinning layer in the recesses of a line and space pattern) , heated to induce self-assembly (allowing phase separation), then wet or dry etched to remove a block and form a pattern, and using that pattern as a mask to further pattern the substrate ([0040]; instant claims 12-15). 
Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare a polymer for a pinning underlayer for use in a method of self-assembly of a block copolymer, wherein the polymer comprises a unit having an amine group as instantly claimed. 
Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The references of record fail to fairly teach or suggest to one of ordinary skill in the art to prepare the material comprising a polymer as claimed, wherein the unit of formula (1) is present in an amount of greater than 0% and 30% or less, or wherein a group having the structure of formula (2) is present.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337. The examiner can normally be reached Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA C. WALKE/            Primary Examiner, Art Unit 1722